Citation Nr: 1236736	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-43 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 29, 1979 to February 9, 1980, with subsequent periods of active duty for training (ADT) and inactive duty training (IDT). 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the RO in Nashville, Tennessee.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Nashville, Tennessee, in November 2010.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board, and adjudicated in a decision dated in March 2011.  In that decision, the Board denied service connection for the claimed back disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2011, the Court granted a Joint Motion of the Parties for Remand (JMR), which vacated the Board's December 2011 decision and remanded this issue back to the Board for development consistent with the JMR.

In April 2012, the Board remanded this matter for further development of the evidence.  As will become apparent below, the third remand directive, namely that regarding the requested VA examination and opinion, was not accomplished satisfactorily.  As such, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

As stated in the Introduction, the Board remanded the issue on appeal to the RO/AMC for further development of the evidence pursuant to the JMR and the December 2011 Court Order.  Pursuant to the Board's Remand directives, the RO obtained records from the Social Security Administration (SSA) and sought a release from the Veteran in order to obtain medical records from Creighton University.  Records from SSA have been associated with the record.  The Veteran did not return a signed release form, and the RO/AMC could not make efforts to secure Creighton University records.  It is the Veteran's responsibility to cooperate fully in obtaining relevant records not in the custody of the Federal government including signing a release if necessary.  38 C.F.R. § 3.159(c)(1)(i), (ii).  Due to the Veteran's failure to cooperate fully in assisting VA to obtain private medical evidence, the Board concludes that VA has fulfilled its duty to assist regarding obtaining records from Creighton University to the extent possible under the circumstances.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board also asked that a VA medical examination be scheduled for an opinion regarding the origins of the Veteran's current back disability.  Specifically, the Board asked the following:

Schedule the Veteran for an appropriate VA examination to examine the Veteran to offer an aggravation opinion on the question of whether the Veteran's pre-existing back disorder was worsened beyond its normal progress by service.  The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is directed to consider that, upon examination for entry into service in June 1979, the Veteran's spine was found to be clinically abnormal, due to scoliosis, assessed as mild to moderate. While on active duty, he was treated for acute low back strain with muscle spasm.  An October 1979 lumbosacral spine x-ray study reveals a tilt to the right thought possibly to be due to a muscle spasm.  Otherwise, the x-ray study was within normal limits, the alignment was normal, there was no fracture, and the disc spaces were normal. 

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's pre-existing scoliosis, assessed as mild to moderate, was worsened beyond its normal progress during the Veteran's period of active duty service from June 29, 1979 to February 9, 1980.  Please specifically address the October 1979 x-ray report and its significance, if any.

In May 2012, the Veteran was afforded a VA medical examination.  The Board notes that the claims file was not available to the examiner for review.  As well, a May 2012 report of an X-ray study of the low back accomplished in connection with the examination indicated that bone detail was suboptimal and that the right oblique view was also suboptimally positioned so that the radiologist could not evaluate the facets.  The radiologist's impression was of "Inadequate examination.  Suggest repeat."  The X-ray study was not repeated.  Despite not having reviewed the pertinent evidence contained in the claims file and a suboptimal X-ray study, the examiner rendered an opinion in this case.  Specifically, he opined that the Veteran's pre-existing scoliosis had not worsened beyond its normal progress.  Of course, without reviewing the record, the May 2012 examiner could not, and indeed did not, comment upon the October 1979 x-ray report and its significance.

Because the May 2012 examiner had not reviewed the claims file, an addendum was sought.  The examiner was asked to review the claims file and write an addendum indicating that the claims file was reviewed.  

Apparently, the May 2012 examiner was an orthopedics resident, and he was no longer available when clarification was sought in July 2012.  As such, a different VA employee, whose medical credentials were not specified, stated in July 2012 that he reviewed the claims file and the Veteran's medical chart and agreed with the opinion rendered in May 2012.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As well, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall,  11 Vet. App. at 271.

Here, the May 2012 examination was not adequate, as the examiner did not review the record in rendering his opinion regarding aggravation and did not request that an additional X-ray study be conducted after the one he had ordered was found defective by the radiologist, who suggested repetition of the study.  Furthermore, the examiner did not address the October 1979 X-ray report and its significance, as expressly requested in the Board's April 2012 remand.  The July 2012 addendum did not correct the May 2012 deficiencies because the X-ray study was not repeated, the October 1979 X-ray study report was not addressed, and because the examiner simply stated that he agreed with the May 2012 examiner without offering a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  The Board notes as well that the professional credentials of the July 2012 examiner are not apparent from the report.

Because the May 2012 VA examination and July 2012 addendum are not adequate for the reasons detailed above, VA did not fulfill the April 2012 remand directive, and compliance with the remand is lacking; therefore, the Board is required to remand this matter to the RO for corrective action.  Stegall, supra.  To ensure that the Veteran is afforded an adequate VA examination and opinion, and because the May 2012 examiner is unavailable, the RO/AMC should arrange for a new VA orthopedic (joints) examination and opinion as described in the first paragraph below.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2011). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule the Veteran for a VA orthopedic (joints) examination to examine the Veteran, to include if necessary X-ray examination of the spine, in order to offer an opinion on the question of whether the Veteran's pre-existing scoliosis was worsened beyond its normal progress during service.  The relevant documents and evidence in the claims file should be made available to the VA examiner for review in conjunction with the examination.

The VA examiner is directed to consider that, upon examination for entry into service in June 1979, the Veteran's spine was found to be clinically abnormal, due to scoliosis, assessed as mild to moderate. While on active duty, he was treated for acute low back strain with muscle spasm.  An October 1979 lumbosacral spine x-ray study reveals a tilt to the right thought possibly to be due to a muscle spasm.  Otherwise, the x-ray study was within normal limits, the alignment was normal, there was no fracture, and the disc spaces were normal. 

The VA examiner is requested to offer the following opinions:

A.   Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's pre-existing scoliosis, assessed as mild to moderate, was permanently worsened during the period of active duty service from June 29, 1979 to February 9, 1980?  

In answering this question, please specifically address the October 1979 x-ray report and its significance, if any.  Also, if it is your opinion that the scoliosis worsened during service, please indicate what evidence or findings you relied upon that demonstrated a permanent worsening during service when compared to the baseline degree of severity of the scoliosis at service entrance. 

B.  If it is your opinion that the pre-existing scoliosis worsened during service, does the worsening of scoliosis in service represent either: 
	i) the normal progression of scoliosis during service (from June 1979 to February 1980), 
	or 
	ii) an increase in severity of scoliosis beyond the normal progression of the disease during service (from June 1979 to February 1980)?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate the remanded claim for service connection for a back disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran as the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

